Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s abandonment of related application No. 16/337,491, over which the instant claims were rejected, overcomes the double patenting rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4 and 10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636